       Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 1 of 10




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      NEWNAN DIVISION



 PUTNAM-GREENE FINANCIAL
 CORPORATION,

      Plaintiff,
                                         CIVIL ACTION FILE
 v.
                                         NO. 3:19-cv-177-TCB
 AT&T CORP.,

      Defendant.



                                ORDER

I.    Background

      In this case, Plaintiff Putnam-Greene Financial Corporation has

sued Defendant AT&T Corp. for alleged overpayments and service

interruptions.

      The parties entered into a service agreement in which AT&T

agreed to provide Putnam-Greene with internet and network services.

At issue in this action are Putnam-Greene’s Accounts 465 and 545.
       Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 2 of 10




     Putnam-Greene alleges that on August 23, 2017, it requested in

writing that AT&T close old circuits associated with Account 465 but

that AT&T failed to do so and negligently failed to stop billing that

account for the use of the old circuits. It contends that it disputed the

continued billing charges but that AT&T nonetheless temporarily

terminated all services to Putnam-Greene until Putnam-Greene paid

the outstanding balance on Account 465 (which it ultimately did).

     Account 545 involved firewall services that AT&T provided to

Putnam-Greene. Putnam-Greene contends that it had stopped using

these services in November 2017 and attempted to close the account in

May 2018. It then requested a refund of alleged overpayments, which

AT&T denied because of amounts due under other accounts.

     In this action, Putnam-Greene contends that AT&T’s continued

billing and temporary service termination constituted material breaches

of the service agreement. Its amended complaint contains seven claims:

(1) breach of contract; (2) conversion; (3) negligence; (4) money had and

received; (5) unjust enrichment; (6) attorneys’ fees; and (7) punitive




                                     2
       Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 3 of 10




damages. Before the Court is AT&T’s motion [15] to dismiss Putnam-

Greene’s amended complaint.

II.   Legal Standard

      Federal Rule of Civil Procedure 8(a)(2) requires that a complaint

provide “a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” This pleading standard does not require

“detailed factual allegations,” but it does demand “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.”

Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      Under Rule 12(b)(6), a plaintiff must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); Chandler v. Sec’y of Fla. Dep’t of Transp., 695

F.3d 1194, 1199 (11th Cir. 2012) (quoting id.). The Supreme Court has

explained this standard as follows:

      A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the reasonable
      inference that the defendant is liable for the misconduct
      alleged. The plausibility standard is not akin to a



                                      3
         Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 4 of 10




     “probability requirement,” but it asks for more than a sheer
     possibility that a defendant has acted unlawfully.

Iqbal, 556 U.S. at 678 (citation omitted) (quoting Twombly, 550 U.S. at

556); see also Resnick v. AvMed, Inc., 693 F.3d 1317, 1324–25 (11th Cir.

2012).

     Thus, a claim will survive a motion to dismiss only if the factual

allegations in the complaint are “enough to raise a right to relief above

the speculative level . . . .” Twombly, 550 U.S. at 555–56 (citations

omitted). “[A] formulaic recitation of the elements of a cause of action

will not do.” Id. at 555 (citation omitted). While all well-pleaded facts

must be accepted as true and construed in the light most favorable to

the plaintiff, Powell v. Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011),

the Court need not accept as true the plaintiff’s legal conclusions,

including those couched as factual allegations, Iqbal, 556 U.S. at 678.

     Thus, evaluation of a motion to dismiss requires two steps:

(1) eliminate any allegations in the pleading that are merely legal

conclusions, and (2) where there are well-pleaded factual allegations,

“assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.
                                       4
       Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 5 of 10




III. Discussion

     Initially, the parties dispute which state’s law governs Putnam-

Greene’s contract-based claims (the claims for breach of contract, money

had and received, and unjust enrichment). AT&T points to a 2017

service agreement that provides, “This Agreement will be governed by

the law of the State of New York, without regard to its conflict of law

principles, unless a regulatory agency with jurisdiction over the

applicable Service applies a different law.” [15-1] § 10.11. Under this

agreement, New York law would govern the contract claims, but

Georgia law (where the alleged injury occurred) would govern the tort

claims. See, e.g., Ins. House, Inc. v. Ins. Data Processing, Inc., No. 1:07-

cv-286-BBM, 2008 WL 11333547, at *6 (N.D. Ga. Nov. 19, 2008);

Mullins v. M.G.D. Graphics Sys. Grp., 867 F. Supp. 1578, 1580 (N.D.

Ga. 1994).

     Putnam-Greene contends that a 2014 agreement governs and

requires application of Georgia law to all its claims.

     Ultimately, although the parties brief many arguments with

respect to dismissal, the voluntary payment doctrine is dispositive of all

                                      5
      Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 6 of 10




claims. Because the result is the same under either state’s voluntary

payment doctrine, the Court need not determine which agreement (and

which state’s law) applies.

     In New York, the doctrine “bars recovery of payments voluntarily

made with full knowledge of the facts, in the absence of fraud or

mistake of material fact or law.” Beltway 7 & Props., Ltd. v. Blackrock

Realty Advisers, Inc., 90 N.Y.S.3d 3, 6 (N.Y. App. Div. 2018) (quoting

DRMAK Realty LLC v. Progressive Credit Union, 18 N.Y.S.3d 618, 621

(N.Y. App. Div. 2015)). Under New York law, the doctrine (the

applicability of which is determined from the allegations in the

complaint) requires that the Court dismiss contract claims if no fraud or

mistake is alleged. See Dillon v. U-A Columbia Cablevision of

Westchester, Inc., 790 N.E.2d 1155, 1156 (N.Y. 2003).

     Fraud requires that the plaintiff show that it actually relied on

the purported fraudulent statements, and that the reliance was

reasonable or justifiable. Harris v. Camilleri, 431 N.Y.S.2d 65, 68 (N.Y.

App. Div. 1980).




                                    6
       Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 7 of 10




     Putnam-Greene does not allege that it relied on AT&T’s

representations that the accounts had outstanding balances or that it

made payments under mistake of fact or law. Instead, it alleges that it

repeatedly disputed the charges related to Account 465. Similarly, it

continued making payments on Account 545 for several months

although it had not used the services. It does not allege that it

mistakenly believed it was required to do so or that AT&T fraudulently

induced it into doing so. Therefore, to the extent New York law applies,

its voluntary payment doctrine bars the contract claims.

     Similarly, Georgia’s voluntary payment doctrine bars the tort-

based claims (and, if it applies to the contract-based claims, those as

well). The codifying statute provides:

           Payments of claims made through ignorance of the law
     or where all the facts are known and there is no misplaced
     confidence and no artifice, deception, or fraudulent practice
     used by the other party are deemed voluntary and cannot be
     recovered unless made under an urgent and immediate
     necessity therefor or to release person or property from
     detention or to prevent an immediate seizure of person or
     property. Filing a protest at the time of payment does not
     change the rule prescribed in this Code section.

O.C.G.A. § 13-1-13.

                                     7
          Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 8 of 10




      Under Georgia law, Putnam-Greene bears the burden of showing

that the doctrine does not apply. Pew v. One Buckhead Loop Condo.

Ass’n, 700 S.E.2d 831, 835 (Ga. Ct. App. 2010). As in New York,

justifiable reliance is an essential element of fraud. Novare Grp. v.

Sarif, 718 S.E.2d 304, 309 (Ga. 2011).

      Putnam-Greene alleges that its payment on Account 465 was

made “under duress because AT&T created an urgent and immediate

necessity.” [12] ¶ 64.1 However, pleading the words from the statute is

not enough. Rather, Georgia law has explicated what falls within the

context of an “urgent and immediate necessity.”

      Specifically, a payment is considered voluntary “unless the party

making payment does so to prevent the immediate seizure of his goods

or the arrest of his person.” Pew, 700 S.E.2d at 835.

      “Goods” are defined as “items for sale, or possessions that can be

moved.” Goods, Cambridge Dictionary,

https://dictionary.cambridge.org/us/dictionary/english/goods (last visited



      1Putnam-Greene has made no allegations of fraud or duress with respect to
Account 545.

                                        8
          Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 9 of 10




Apr. 16, 2020). The Oxford English Dictionary provides the following

definition: “Things that are produced for sale; commodities and

manufactured items to be bought and sold; merchandise, wares; (in

Middle English) spec. crops; produce. Now also (Economics): economic

assets which have a tangible, physical form (contrasted with services).”

Goods, Oxford English Dictionary,

https://www.oed.com/viewdictionaryentry/Entry/79925 (last visited Apr.

16, 2020). Services do not fall within that definition. In fact, the Oxford

English Dictionary’s definition explicitly contrasts goods and services.

This distinction is likewise recognized under Georgia’s Uniform

Commercial Code, which applies to contracts involving goods but not

those involving services. See O.C.G.A. § 11-2-101 et seq.

      The parties have pointed the Court to no authority, and the Court

has located none, expanding the definition of “goods” or what

constitutes an “urgent and immediate necessity” for the purposes of

Georgia’s voluntary payment doctrine.2



      2  Putnam-Greene also has filed an affidavit [18-1] from its chief technical
officer David McAfee in an attempt to demonstrate that its payment was made
“under an urgent and immediate necessity” to protect and preserve the viability of
                                         9
       Case 3:19-cv-00177-TCB Document 23 Filed 04/20/20 Page 10 of 10




      Although Putnam-Greene points to Gulf Life Insurance Co. v.

Folsom, 349 S.E.2d 368, 370–71 (Ga. 1986), for an exception that it

contends applies, the exception at issue in that case applies only where

there is an allegation that the plaintiff made the payments under a

mistake of fact. Id. at 373. Putnam-Greene has not alleged that it made

payments to AT&T negligently or under a mistake of fact.

      Therefore, under either New York or Georgia law, Putnam-

Greene’s claims against AT&T fail because they seek to recover a

voluntary payment. The claims will therefore be dismissed.

IV.   Conclusion

      For the foregoing reasons, AT&T’s motion [15] to dismiss is

granted. The Clerk is directed to close this case.

      IT IS SO ORDERED this 20th day of April, 2020.



                                      ____________________________________
                                      Timothy C. Batten, Sr.
                                      United States District Judge


its operations. AT&T contends that the declaration is not properly considered on a
motion to dismiss. However, even if the Court were to consider the declaration, it
would not change the outcome for the reasons discussed above.

                                        10
